Title: Enclosure: John Wood’s Circular Call for Statistics on Virginia, [before 27 July 1819]
From: Wood, John
To: 


            
              before 27 July 1819
            
            John Wood, being at present engaged in making a survey of the counties in the State of Virginia; respectfully solicits information from the gentlemen of the county of      in regard to the following particulars.
            1. The Tribe of Indians to which the Aborigines of the county belonged.
            2. The names of the first settlers and year of settlement.
            3. The origin of the names of mountains, rivers, and creeks—If Indian names, an explanation of the terms.
            4. Indian Antiquities and Natural Phenomena.
            5. Indian and popular tradition in relation to local events.
            6. Local incidents of a remarkable nature, tending to illustrate the Indian, French, revolutionary and last Wars.
            7. The animals; birds; shellfish; insects and reptiles.
            8. The minerals and vegetables.
            9. The quality of soil, and the progress and present state of agriculture, with the value of land.
            10 Wells and Springs.
            11. Climate; state of longevity and prevailing diseases of the county.
            12. Population.
            13. Peculiar manners and habits.
            14. Literature and Education.
            15. The Arts, Commerce and Manufactures.
            16. Religion; the various sects at present in the county, with the probable numbers attached to each.
            17. Law and Medicine.
          